In a proceeding to enforce the child support provision of a judgment of divorce, the father appeals from two orders of the Family Court, Suffolk County, both dated February 24, 1976, (1) the first of which, after a hearing, (a) directed him to pay $70 per week as child support, (b) fixed arrears in the amount of $3,010 and (c) awarded a counsel fee and (2) the second of which directed entry of a money judgment for the arrears. First afore-mentioned order modified, on the law, by deleting therefrom the provisions which (1) directed appellant to pay $70 per week child support and (2) fixed arrears. As so modified, order affirmed, without costs or disbursements. The findings of fact are affirmed. Second afore-mentioned order reversed, on the law, without costs or disbursements. The judgment of divorce provided, in part, that appellant pay, as support for his son, "the sum of $70 per week” and that "such payments shall continue for so long as *905said infant is in attendance at a private school or college” (emphasis supplied). Appellant ceased making payments when the child attained the age of 21 years. We interpret the judgment to mean that the payments for the son should continue only during the latter’s infancy. Martuscello, Acting P. J., Latham, Cohalan, Margett and Shapiro, JJ., concur.